Case 19-01227-5-JNC       Doc 592 Filed 07/07/20 Entered 07/07/20 12:37:19      Page 1 of 8

 SO ORDERED.

 SIGNED this 7 day of July, 2020.




                                         _____________________________________________
                                         Joseph N. Callaway
                                         United States Bankruptcy Judge
 ___________________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

  IN RE:                                            )
                                                    )   Case No. 19-01230-5-JNC
  CAH ACQUISITION COMPANY #2, LLC, d/b/a            )
  OSWEGO COMMUNITY HOSPITAL,                        )   Chapter 11
                                                    )
  Debtor.                                           )
                                                    )
  IN RE:                                            )
                                                    )   Case No. 19-01180-5-JNC
  CAH ACQUISITION COMPANY #3, LLC, d/b/a            )
  HORTON COMMUNITY HOSPITAL,                        )   Chapter 11
                                                    )
  Debtor.                                           )
                                                    )
  IN RE:                                            )
                                                    )   Case No. 19-01300-5-JNC
  CAH ACQUISITION COMPANY 6, LLC, d/b/a             )
  PRAGUE COMMUNITY HOSPITAL,                        )   Chapter 11
                                                    )
  Debtor.                                           )
                                                    )
  IN RE:                                            )
                                                    )   Case No. 19-01298-5-JNC
  CAH ACQUISITION COMPANY 7, LLC, d/b/a             )
  PRAGUE COMMUNITY HOSPITAL,                        )   Chapter 11
                                                    )
  Debtor.                                           )
Case 19-01227-5-JNC          Doc 592 Filed 07/07/20 Entered 07/07/20 12:37:19                    Page 2 of 8




     IN RE:                                                     )
                                                                ) Case No. 19-01697-5-JNC
     CAH ACQUISITION COMPANY 12, LLC, d/b/a                     )
     FAIRFAX COMMUNITY HOSPITAL,                                ) Chapter 11
                                                                )
     Debtor                                                     )

     IN RE:                                      )
                                                 ) Case No. 19-01227-5-JNC
     CAH ACQUISITION COMPANY 16, LLC, d/b/a )
     HASKELL COUNTY COMMUNITY                    ) Chapter 11
     HOSPITAL,                                   )
                                                 ) (Jointly Administered)
     Debtor.                                     )
     ___________________________________________ )

                    CONSENT ORDER REGARDING PAYMENT TO
              SHERWOOD PARTNERS, INC. SALES AGENT FOR THE TRUSTEE

          This matter came before the Court upon the Omnibus Motion to Approve Consent Order

 (the “Motion”) filed by Sherwood Partners, Inc. (“Sherwood”), and pursuant to which Thomas W.

 Waldrep, Jr., Chapter 11 Trustee (the “Trustee,” and together with Sherwood, the “Parties”) for

 the above-captioned debtors (the “Debtors,” and each, a “Debtor”) and Sherwood, as Sales Agent

 for the Trustee. 1 The Parties hereby agree that Sherwood is owed and should be paid certain fees

 and expenses for the work that it has performed as Sales Agent pursuant to the terms of the various

 orders approving the employment of Sherwood entered in these cases on October 17, 2020 in the

 cases of CAH Acquisition Company 6, LLC d/b/a I-70 Community Hospital (“CAH 6”); CAH

 Acquisition Company 7, LLC d/b/a Prague Community Hospital (“CAH 7”); CAH Acquisition

 Company 12, LLC d/b/a Fairfax Community Hospital (“CAH 12”); and CAH Acquisition


 1
  On September 23, 2010, the Trustee filed a Motion to Employ Sherwood Partners, Inc. as Sales Agent (each an
 “Employment Motion” and together the “Employment Motions”) in each Debtors’ case: CAH Acquisition Company
 #2, LLC, Case No. 19-01230, Docket No. 185; CAH Acquisition Company #3, LLC, Case No. 19-01180, Docket No.
 227; CAH Acquisition Company 6, LLC, Case No. 19-01300, Docket No. 308; CAH Acquisition Company 7, LLC,
 Case No. 19-01298, Docket No. 284; CAH Acquisition Company 12, LLC, Case No. 19-01697, Docket No. 270; and
 CAH Acquisition Company 16, LLC, Case No. 19-01227, Docket No. 264. All Employment Motions were approved
 by the Court.
Case 19-01227-5-JNC        Doc 592 Filed 07/07/20 Entered 07/07/20 12:37:19             Page 3 of 8




 Company 16, LLC d/b/a Haskell County Community Hospital (“CAH 16”); and on October 22,

 2019 in the cases of CAH Acquisition Company #2, LLC d/b/a Oswego Community Hospital

 (“CAH 2”) and CAH Acquisition Company #3, LLC d/b/a Horton Community Hospital (“CAH

 3”) (altogether, the “Employment Orders,” and individually, an “Employment Order”). The

 Employment Orders provide for Sherwood to be paid in accordance with the terms of those orders

 and the Engagement Agreements between Sherwood and the Trustee, which was attached to each

 Motion to each Employment Motion. Additionally, Sherwood was employed pursuant to 11

 U.S.C. § 328(a); and, payment to Sherwood is exempted the standards of review set forth in 11

 U.S.C. § 330 per the Employment Orders. Nevertheless, out of an abundance of caution the Trustee

 and Sherwood hereby submit this Consent Order to state on the record the distributions the Trustee

 will make to Sherwood for its services in these cases. On this basis, and with the consent of the

 Parties, the Court makes the following findings of fact and conclusions of law:

        1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334,

 and 11 U.S.C. § 327(a). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The Engagement Agreement executed by the Parties and incorporated into the

 Employment Motions and Employment Orders provide for the following fee structure to

 Sherwood:

             a. $75,000 due upon the signing of the Engagement Agreement, allocated among the
                respective estates as set out on Exhibit B to the Engagement Agreement;
             b. $27,500 paid to Sherwood within 30 days of signing of the Engagement Agreement;
             c. An additional $27,500 paid to Sherwood within 60 days after the signing of the
                Engagement Agreement;
             d. An additional $27,500 paid to Sherwood within 90 days after the signing of the
                Engagement Agreement (the fees to be paid to Sherwood in the first 90 days after
                its employment shall be referred to as the “Consulting Fees”);
             e. In addition to the foregoing Consulting Fees, Sherwood is entitled to a Transaction
                Fee of $25,000 or $50,000 from the sale proceeds of the sale of each Affiliated
Case 19-01227-5-JNC        Doc 592 Filed 07/07/20 Entered 07/07/20 12:37:19                Page 4 of 8




                Debtor’s assets depending on whether the buyer is a party listed on Exhibit C of the
                Engagement Agreement (“Transaction Fees”);
             f. In addition to the Consulting Fees and Transaction Fees, Sherwood is also entitled
                to a Success Fee equal to 5% of the combined Transactions’ Sales Gross Value for
                all Affiliated Debtors in excess of $8,000,000.00; and
             g. Reimbursement of all necessary out-of-pocket business expenses incurred in
                connection with this matter up to $50,000.00.

        4.      Sherwood is owed and should be paid certain fees and expenses for the work that

 it has performed as Sales Agent pursuant to the terms of the Employment Orders.                 The

 Employment Orders provide for Sherwood to be employed in accordance with the terms of the

 Engagement Agreement between Sherwood and the Trustee and pursuant to 11 U.S.C. §§ 327(a)

 and 328(a), which exempted Sherwood from the standards of review set forth in 11 U.S.C. § 330

 per the Employment Orders.

        5.      Sherwood has provided great benefit to the Debtors’ estates through its role as Sales

 Agent. More specifically, Sherwood created and distributed a comprehensive brochure describing

 each of the properties, identified additional potential interested parties, disseminated the brochure

 to 618 individuals in 409 companies operating in the health care space, as well as 277 law firms,

 140 hospitals in and around Oklahoma and Kansas, and 5,250 contacts of the National Rural Health

 Association. Sherwood also assembled and provided an online diligence room and enlisted a

 professional photographer to photograph the properties.

        6.      After widely disseminating the marketing material, Sherwood received over thirty

 executed non-disclosure agreements from interested parties. Sherwood spoke to other parties who

 ultimately decided not to execute non-disclosure agreements. The parties that executed the non-

 disclosure agreement were granted access to the online diligence room, introduced to the local

 management companies, and, if requested, attended tours of the properties. All of these activities

 were managed by Sherwood.
Case 19-01227-5-JNC           Doc 592 Filed 07/07/20 Entered 07/07/20 12:37:19                        Page 5 of 8




         7.       With the assistance of the marketing efforts of Sherwood, Trustee filed a Motion

 for (i) an Order (A) Establishing Bidding Procedures, (B) Approving Form and Manner of Notices

 (C) Scheduling Hearing to Consider Final Approval of Sale and Treatment of Executory Contracts

 and Unexpired Leases, and (D) Granting Related Relief; and (ii) an Order (a) Approving Sale Free

 and Clear of All Liens, Claims, Interests, and Encumbrances, (b) Authorizing Assumption and

 Assignment of Certain Executory Contracts and Unexpired Leases, and (c) Granting Related Relief

 in each case (the “Sale and Bidding Procedures Motions,” and each, a “Sale and Bidding

 Procedures Motion”). 2 The Sale and Bidding Procedures Motion for CAH 6 contained additional

 provisions seeking the approval of a stalking horse bidder.

         8.       On November 27, 2019, the Court entered an order approving the bidding

 procedures provisions of the Sale and Bidding Procedures Motions in each case (the “Bidding

 Procedures Orders,” and each, a “Bidding Procedures Order.”). The Bidding Procedures Order

 for CAH 6 contained additional provisions approving the stalking horse bidder. Orders approving

 the sales of each Debtors assets (the “Sale Orders,” and each, a “Sale Order”) were entered on the

 following dates: CAH 2, on February 18, 2020; CAH 3, on January 31, 2020; CAH 6, to the

 stalking horse bidder, on February 7, 2020; CAH 7, on February 4, 2020; CAH 12, on February

 12, 2020; and CAH 16 on February 18, 2020.




 2
   An Order (A) Approving Sale Free and Clear of All Liens, Claims, Interests, and Encumbrances, (B) Authorizing
 Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, and (C) Granting Related Relief
 (each, a “Sale Order,” and together, the “Sale Orders”) was entered in each Debtor’s case: CAH Acquisition Company
 #2, LLC, Case No. 19-01230, Docket No. 324 entered February 18, 2020; CAH Acquisition Company #3, LLC, Case
 No. 19-01180, Docket No. 371 entered January 31, 2020; CAH Acquisition Company 7, LLC, Case No. 19-01298,
 Docket No. 450 entered February 4, 2020; CAH Acquisition Company 12, LLC, Case No. 19-01697, Docket No. 447
 entered February 14, 2020; and CAH Acquisition Company 16, LLC, Case No. 19-01227, Docket No. 430 entered
 February 18, 2020. Each sale contemplated pursuant to the Sale Orders shall be referred to herein as the “Sale.”
Case 19-01227-5-JNC             Doc 592 Filed 07/07/20 Entered 07/07/20 12:37:19                             Page 6 of 8




          9.       The sale of the assets of CAH 6 to the stalking horse bidder did not consummate,

 and the principal secured lender for that Debtor’s assets has received relief from the automatic stay

 to commence with foreclosure proceedings while an alternative purchaser is sought.

          10.      The sale prices for substantially all the Debtors’ assets are as follows:

                             Affiliated Debtor                                         Sales Price
               CAH Acquisition Company #1, LLC (Washington)                                  $3,500,000
               CAH Acquisition Company #2, LLC (Oswego)                                         $75,000
               CAH Acquisition Company #3, LLC (Horton)                                        $275,000
               CAH Acquisition Company 7, LLC (Prague) 3                                     $2,509,767
               CAH Acquisition Company 12, LLC (Fairfax)5                                    $2,841,931
               CAH Acquisition Company 16, LLC (Haskell)5                                    $1,532,661
                                                      Total:                                $10,734,359

          11.      Based on the sale prices, Sherwood is currently entitled to the following fees:

                       Affiliated Debtor                         Consulting         Transaction            Total
                                                                   Fees                Fees
       CAH Acquisition Company #1, LLC                              $37,500             $25,000             $62,500
       (Washington)
       CAH Acquisition Company #2, LLC                                       $0           $50,000           $50,000
       (Oswego)
       CAH Acquisition Company #3, LLC                                       $0           $50,000           $50,000
       (Horton)
       CAH Acquisition Company 6, LLC (I-70)                            $5,000                  --           $5,000
       CAH Acquisition Company 7, LLC                                       $0            $50,000           $50,000
       (Prague)
       CAH Acquisition Company 12, LLC                                       $0           $50,000           $50,000
       (Fairfax)
       CAH Acquisition Company 16, LLC                                       $0           $50,000           $50,000
       (Haskell)

          12.      The sum total of the outstanding Consulting Fees and Transaction Fees owed to

 Sherwood by all Affiliated Debtors’ estates, as of the date of this filing, is $317,500. Of that sum,

 and as indicated in the foregoing table, $250,000 is attributable to the sale of the Affiliated Debtors,



 3
   The sales of these Affiliated Debtors’ assets do not include the sale of any accounts receivable owed to the Affiliated
 Debtors. Trustee will collect the accounts receivable and remit the fees to Sherwood related to those collections as
 the accounts receivable are collected.
Case 19-01227-5-JNC        Doc 592 Filed 07/07/20 Entered 07/07/20 12:37:19                  Page 7 of 8




 except CAH 6, and $5,000 is owed to Sherwood as a Consulting Fee related to the efforts to sell

 CAH 6.

        13.     If the assets of CAH 6 are sold to an alternate purchaser outside of the pending

 foreclosure process, Sherwood will be owed additional Transaction Fees and possibly Success

 Fees. Sherwood specifically reserves the right to request additional Transaction Fees and/or

 Success Fees if a subsequent sale of CAH 6 closes.

        14.     Sherwood has incurred expenses totaling $17,447.81. As of this filing, those

 expenses have not been reimbursed to Sherwood.

        15.     Sherwood has performed its duties as agreed by the Parties and authorized by this

 Court pursuant to the Employment Orders, the Bidding Procedures Order, and the Sale Order.

        16.     The Trustee is very pleased with the performance of Sherwood in this case and

 believes Sherwood should be paid according to the terms of the Engagement Agreement, the

 Employment Order, and the Sale Order.

        NOW, THEREFORE, based upon the foregoing, the Court concludes the above

 statements are supported by the record in this case, the relief requested is appropriate, and for other

 food and sufficient reasons appearing it is hereby ORDERED as follows:

        A.      The Trustee is authorized and shall pay the Consulting Fees in the amount of

 $5,000.00 owed to Sherwood by the bankruptcy estate of CAH Acquisition Company 6, LLC, and

 the rights of Sherwood to request additional Transaction Fees and/or Success Fees if a subsequent

 sale of CAH 6 closes are expressly preserved;

        B.      The Trustee is authorized and shall reimburse the expenses owed to Sherwood in

 the amount of $17,447.81 using the same procedure it has made previous reimbursements;
Case 19-01227-5-JNC       Doc 592 Filed 07/07/20 Entered 07/07/20 12:37:19                 Page 8 of 8




        C.      After payment of the Consulting Fees and expenses, Sherwood has allowed

 administrative claims against the Debtors’ estates as follows:

                         Affiliated Debtor                          Total
             CAH Acquisition Company #2, LLC (Oswego)                $50,000
             CAH Acquisition Company #3, LLC (Horton)                $50,000
             CAH Acquisition Company 6, LLC (I-70)                    $5,000
             CAH Acquisition Company 7, LLC (Prague)                 $50,000
             CAH Acquisition Company 12, LLC (Fairfax)               $50,000
             CAH Acquisition Company 16, LLC (Haskell)               $50,000

        D.      The Trustee is authorized, without further order of the Court, to pay Sherwood the

 full amount of its allowed administrative claim from the proceeds of the closing of the sale of the

 Debtors’ assets; and

        E.      For any sales that have already closed, the Trustee is authorized and shall distribute

 the funds owed to Sherwood for its allowed administrative claims.

 AGREED TO BY:

  WALDREP LLP                                       Law Offices of Oliver & Cheek, PLLC

  s/ Jennifer B. Lyday                              s/ Ciara L. Rogers
  Jennifer B. Lyday (NC State Bar No. 39871)        Ciara L. Rogers
  101 S. Stratford Road, Suite 210                  N.C. State Bar No. 42571
  Winston-Salem, NC 27104                           P.O. Box 1548
  Telephone: 336-717-1440                           New Bern, NC 28563
  Telefax: 336-717-1340                             Telephone: (919) 987-2024
  Email: notice@waldrepllp.com                      Facsimile: (252) 633-1950
  Co-Counsel for the Chapter 11 Trustee             Email: ciara@olivercheek.com
                                                    Attorney for Sherwood Partners, Inc.



                                      END OF DOCUMENT
